                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 1 of 11



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9   DEVITTA BRISCOE, individually, and as
     executor of the Estate of Che Andre Taylor;            NO. 2:18-cv-00262- JLR
10   JOYCE DORSEY, individually; CHE ANDRE
     TAYLOR, JR., individually; and SARAH
11
     SETTLES on behalf of her minor child,
     CHE'LYNN MARIE TAYLOR, and DEMEKA                      PLAINTIFFS’ THIRD AMENDED
12
     GREEN for the Estate of Brenda Taylor,                 COMPLAINT FOR DAMAGES UNDER
13                                                          42 USC § 1983
                                            Plaintiffs,
14                                                          JURY DEMAND
                        v.
15
     CITY OF SEATTLE; MICHAEL SPAULDING
16   and "JANE DOE" SPAULDING, and their
     marital community composed thereof; SCOTT
17   MILLER and "JANE DOE" MILLER, and their
     marital community composed thereof;
18
     TIMOTHY BARNES and "JANE DOE"
19
     BARNES, and their marital community
     composed thereof; and AUDI ACUESTA and
20   "JANE DOE" ACUESTA, and their marital
     community composed thereof,
21
                                           Defendants.
22

23                                    I.       NATURE OF ACTION

24           1.1      Introduction. This is a civil rights action brought by plaintiffs for excessive

25   force. This case arises from claims of assault, excessive force, false arrest, unlawful seizure,
26
                                                                                 VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                      14205 SE 36th St. Ste 100
                                                                                Bellevue, WA 98004
     - 1 of 11                                                                    P: 425.458.4415
                                                                                       F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 2 of 11



 1   tort of outrage, negligence and violation of RCW 49.60.

 2           Plaintiff pursuant to 42 USC §1983 and the Fourth and Fourteenth Amendment.
 3
             Fourteenth Amendments against the Defendants and their marital community
 4
                                             II.     PARTIES
 5
             2.1      Plaintiff, Devitta Briscoe, is the executor of the Estate of Che Andre Taylor
 6
     and at all times relevant was Che Andre Taylor's sister, a resident of King Count, Washington.
 7

 8           2.2.     Plaintiff, Demeka Green, the executor of the Estate of Brenda Taylor. At all

 9   times relevant and was the daughter of Brenda Taylor, a resident of King County,
10   Washington.
11
             2.3      Plaintiff Joyce Dorsey is the mother Che Andre Taylor and currently resides in
12
     the State of Texas
13
             2.4      Plaintiff Che Andre Taylor, Jr. is the son of Che Andre Taylor and currently
14

15
     resides in the State of Texas.

16           2.5      Plaintiff Sarah Settles is the mother of Che'Lynn Marie Taylor, minor.

17   Che'Lynn Marie Taylor is the daughter of Che Andre Taylor. Sarah Settles and Che'Lynn
18
     Marie Taylor reside in King County, Washington.
19
             2.6      Defendant City of Seattle. Defendant City of Seattle (City) is a municipality
20
     within the State of Washington and employed the police officers that responded to the
21
     February 21, 2016 incident involving Che Andre Taylor. The civil rights violations
22

23   delineated herein were proximately caused by its customs, policies and usages. Here, the City

24   is liable for intentional torts or negligence under goes further than the theory of respondent

25   superior if the employee was acting in the scope and course of employment. The City of
26
                                                                                VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                     14205 SE 36th St. Ste 100
                                                                               Bellevue, WA 98004
     - 2 of 11                                                                   P: 425.458.4415
                                                                                      F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 3 of 11



 1   Seattle’s customs and officers giving conflicting commands, decedent attempting to comply

 2   with the conflicting commands by putting his hands up in the air and then attempting to drop
 3
     them to the ground, officers shooting decedent thereafter within seconds after approaching
 4
     decedent meets the Monell claims as policy or custom of giving conflicting commands and
 5
     shooting and killing an individual within seconds is deficient, it caused great harm to the
 6
     Plaintiffs, and it could be viewed that the policy/custom amounted to deliberate indifference.
 7

 8   Whether the City had proper training, procedure, and policies in place for its officers on how

 9   to handle similar situations prior to resorting to shooting and killing citizens, as Che Andre
10   Taylor, will be proven after discovery is concluded and at trial.
11
             2.7      Defendant Michael Spaulding. At all times relevant, Michael Spaulding was
12
     employed as law enforcement by the Seattle Police Department and was acting within the
13
     course and scope of his employment with the City of Seattle and under color of law. All of
14

15
     Michael Spaulding's acts alleged herein was taken for the benefit for the City of Seattle and

16   his marital community.

17           2.8      Defendant Scott Miller. At all times relevant, Scott Miller was employed as
18
     law enforcement by the Seattle Police Department and was acting within the course and scope
19
     of his employment with the City of Seattle and under color of law. All of Scott Miller's acts
20
     alleged herein was taken for the benefit for the City of Seattle and his marital community.
21
             2.9      Defendant Timothy Barnes. At all times relevant, Timothy Barnes was
22

23   employed as law enforcement by the Seattle Police Department and was acting within the

24   course and scope of his employment with the City of Seattle and under color of law. All of

25   Timothy Barnes' acts alleged herein was taken for the benefit for the City of Seattle and his
26
                                                                               VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                    14205 SE 36th St. Ste 100
                                                                              Bellevue, WA 98004
     - 3 of 11                                                                  P: 425.458.4415
                                                                                     F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 4 of 11



 1   marital community.

 2           2.10     Defendant Audi Acuesta. At all times relevant, Audi Acuesta was employed
 3
     as law enforcement by the Seattle Police Department and was acting within the course and
 4
     scope of his employment with the City of Seattle and under color of law. All of Audi
 5
     Acuesta's acts alleged herein was taken for the benefit for the City of Seattle and his marital
 6
     community.
 7

 8           2.11     Unknown Seattle Police Officer. At all times relevant, the unknown police

 9   officers were employed as law enforcement by the Seattle Police Department and was acting
10   within the course and scope of his employment with the City of Seattle and under color of
11
     law.
12
                                 III.    JURISDICTION AND VENUE
13
             3.1 Jurisdiction. Jurisdiction in this Court is based on the existence of a federal
14

15
     question pursuant to 28 USC §1331 and 1343, in that Plaintiffs assert claims for deprivation

16   of civil rights under 42 USC §1983 for violation of the Fourth Amendments to the United

17   States Constitution.
18
             3.2      Venue. Venue for this action is appropriate in this Court because the events
19
     giving rise to the claims asserted herein occurred in the Seattle Division of this district and
20
     because the plaintiffs and defendants reside in this district.
21
                                              IV.     FACTS
22

23           4.1      On February 21, 2016 at approximately 4:15 pm, Che Andre Taylor was shot

24   by multiple Seattle Police Officers. Che Andre Taylor was an African American male.

25           4.2      Che Andre Taylor died as a result of the multiple gunshot wounds that he
26
                                                                                VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                     14205 SE 36th St. Ste 100
                                                                               Bellevue, WA 98004
     - 4 of 11                                                                   P: 425.458.4415
                                                                                      F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 5 of 11



 1   received from the February 21, 2016 shooting.

 2           4.3      Prior to the shooting, Che Andre Taylor was standing in the doorframe of a
 3
     white motor vehicle talking to people inside the vehicle.
 4
             4.4      Officers Michael Spaulding and Scott Miller were observing Che Andre Taylor
 5
     in an undercover capacity prior to the shooting. Officers Spaulding and Miller were watching
 6
     Che Andre Taylor from an undercover vehicle.
 7

 8           4.5      Based upon their perceived observations, Officers Spaulding and Miller chose

 9   to approach and attempt to arrest Che Andre Taylor.
10           4.6      Officers Spaulding and Miller chose to approach Che Andre Taylor with long
11
     rifles because of the stopping power of these particular firearms.
12
             4.7      Officers Spaulding and Miller were wearing black tactical jackets at the time
13
     that they chose to approach and attempt to arrest Che Andre Taylor.
14

15
             4.8      At the time that Officers Spaulding and Miller began to approach Che Andre

16   Taylor, a marked Seattle Police vehicle began to approach the scene.

17           4.9      Officers Barnes and Acuesta were in the marked Seattle Police vehicle that
18
     was approaching the scene.
19
             4.10     The marked Seattle Police vehicle that Officers Barnes and Acuesta were
20
     present at the time, date, and location of the incident.
21
             4.11     In the video, Officers Spaulding and Miller can be seen quickly approaching
22

23   the vehicle that Che Andre Taylor was standing in with their guns drawn.

24           4.12     In the audio recording, multiple police officers can be heard simultaneously

25   giving Che Andre Taylor, including Officer Barnes, Acuesta, Spaulding and Miller. The
26
                                                                               VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                    14205 SE 36th St. Ste 100
                                                                              Bellevue, WA 98004
     - 5 of 11                                                                  P: 425.458.4415
                                                                                     F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 6 of 11



 1   commands given to Che Andre Taylor were not consistent.

 2           4.13     Some of these police officers can be heard yelling at Che Andre Taylor to put
 3
     his hands up while other police officers can be heard yelling at Che Andre Taylor to get on
 4
     the ground, the commands given by the officers -Offices Spaulding, Miller, Barnes and
 5
     Acuesta- were inconsistent and incompatible commands that conflicted with the other
 6
     commands given by the other officers present, which created a chaotic and disorganized
 7

 8   environment for the Che Andre Taylor by these officers. These officers were shouting and

 9   ordering the decedent conflicting orders which was confusing the decedent. The officers’
10   voices were captured in the audio and video of the incident as these officers’ were present and
11
     involved in creating this disorganized and dangerous situation. The officers, as trained policer
12
     officers by the City of Seattle, have a duty that they owe to all citizens, including Che Andre
13
     Taylor not to create a chaotic scene in which conflicting orders are given, confusing the
14

15
     decedent, and eventually leading to him being shot multiple times and dying. All officers

16   own a duty to civilians, including Che Andre Taylor to serve and protect them and to give

17   orderly commands that can and should be followed, not commands that hat would endanger
18
     the public in general. When the officers gave their instructions and gave verbal commands to
19
     the decedent, which were conflicting and confusing orders, they breached their duty to him
20
     and thereby created a dangerous situation that led to Che Andre Taylor being shot and killed.
21
             4.14     The police officer commands to Che Andre Taylor were being yelled at Che
22

23   Andre Taylor from different directions with multiple differing commands. Plaintiffs believe it

24   was the City of Seattle’s custom and practice that trained and reinforced the officers- Officer

25   Spaulding, Miller, Barnes, and Acuesta – to given conflicting and contrary commands to a
26
                                                                               VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                    14205 SE 36th St. Ste 100
                                                                              Bellevue, WA 98004
     - 6 of 11                                                                  P: 425.458.4415
                                                                                     F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 7 of 11



 1   Che Andre Taylor, which led to him being shot multiple times and ultimately dying.

 2           4.15     Che Andre Taylor can be seen on the video attempting to comply with the
 3
     simultaneous and conflicting and opposing commands of the police officers.
 4
             4.16     Che Andre Taylor first puts his hands in the air and then attempts to drop to the
 5
     ground as instructed by the police officers.
 6
             4.17     Che Andre Taylor was shot by Officers Spaulding and Miller within seconds
 7

 8   of their approach of Che Andre Taylor.

 9           4.18     After shooting Che Andre Taylor, police officers rolled his body over and
10   handcuffed him.
11
             4.19     Critical minutes lapsed between the time in which Che Andre Taylor was shot
12
     and the time that police officers allowed medical emergency personnel to render aid.
13
             4.20     Shortly after Che Andre Taylor was shot, Seattle Police Officers began to turn
14

15
     their attention to the other individuals in the vehicle that Che Andre Taylor had been standing

16   by.

17           4.21     Seattle Police Officers commanded the remaining individuals in the car to get
18
     out of it.
19
             4.22     The passenger in the back seat of the vehicle that Che Andre Taylor was
20
     standing by and had difficulty following the command given by the police officers. The
21
     passenger in the back seat was a white female. First, the police officer instructed her to exit
22

23   the vehicle out of the back door that is on the driver side. Rather than going to the driver side

24   back door, she lunged toward the passenger side door. The backseat passenger also failed to

25   comply with the officer commands when she initially got out of the vehicle. Police officers
26
                                                                                VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                     14205 SE 36th St. Ste 100
                                                                               Bellevue, WA 98004
     - 7 of 11                                                                   P: 425.458.4415
                                                                                      F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 8 of 11



 1   did not shoot her.

 2           4.23     The driver of the white vehicle was a white male. Police officers paid little to
 3
     no attention to his actions or movements at the time that they approached Che Andre Taylor.
 4
             4.24     Che Andre Taylor was ultimately shot and killed while attempting to comply
 5
     with conflicting police officers’ commands.
 6
             4.25     Che Andre Taylor was denied the ability to comply with the police officers’
 7

 8   commands as they were inconsistent to him.

 9           4.26     As a result of the actions of the police officers in this incident, Che Andre
10   Taylor was denied due process of law.
11

12

13
                                       V.       CAUSES OF ACTION
14

15
             5.1      First Cause of Action. By virtue of the facts set forth above, the defendants are

16   liable to all plaintiffs for damages for negligence. The claim for negligence arises out of the

17   duty owed to decedent Che Taylor by the city and by extension the police officers who shot
18
     and killed him. The duty is breached when the officers chose to shoot and killed Che Taylor,
19
     and but for the negligence or action of the officers and their employee the city, Che Taylor
20
     would have been still alive. Thus, the elements of negligence are met. Specifically
21
     and further, in Washington, the public duty doctrine defines under which a governmental
22

23   entity may owes a statutory or common law duty to particular member of the public, namely,

24   (i) legislative intent, (ii) failure to enforce, (iii) the rescue doctrine, or (iv) a special

25   relationship.
26
                                                                                     VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                          14205 SE 36th St. Ste 100
                                                                                    Bellevue, WA 98004
     - 8 of 11                                                                        P: 425.458.4415
                                                                                           F: 425.732.0130
                 Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 9 of 11



 1           5.2      Second Cause of Action. By virtue of the facts set forth above, the defendants

 2   are liable to all plaintiffs for the tort of outrage. Devitta Briscoe as the sister and executor of
 3
     the estate of Che Andre Tylor claims outrage based the fact that Defendants officers Spalding
 4
     and Miller shot decedent multiple times, he suffered before he died and several officers
 5
     shouting inconsistent, confusing and conflicting orders before he was eventually killed.
 6
     Defendants actions were not only reckless, but intentional, as they gave opposing commands
 7

 8   that Che Andre Taylor could not comply with and then fired shots at him, knowing they could

 9   kill him thereby causing emotional distress to Che Andre Taylor. The decedent had suffered
10   injury and pain before he died as a result of bullets raining on him from many officers prior to
11
     eventually pronounced dead.
12
             5.3      Third Cause of Action. By virtue of the facts set forth above, the defendants
13
     are liable to all plaintiffs for false arrest.
14

15
             5.4      Fourth Cause of Action. By virtue of the facts set forth above, the defendants

16   are liable to all plaintiffs for unlawful seizure.

17           5.5      Sixth Cause of Action. Per RCW 49.60.030, the defendants are liable to the
18
     plaintiffs for violation of the plaintiffs' civil rights to the right to be free from discrimination
19
     because of race, creed, color, national origin, sex, honorably discharged veteran or military
20
     status, sexual orientation, or the presence of any sensory, mental, or physical disability or the
21
     use of a trained dog guide or service animal by a person with a disability is recognized as and
22

23   declared to be a civil rights.

24           5.6      42.USC §1983. By virtue of the facts set forth above, all defendants are liable

25   for compensatory and punitive damages for deprivation of civil rights of plaintiff Brenda
26
                                                                                   VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                        14205 SE 36th St. Ste 100
                                                                                  Bellevue, WA 98004
     - 9 of 11                                                                      P: 425.458.4415
                                                                                         F: 425.732.0130
            Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 10 of 11



 1   Taylor, which then passes to her estate, guaranteed by the Fourteenth Amendments of the

 2   constitution of the United States and 42 USC §1983 to be free from their liberty interest in a
 3
     familial relationship with her husband, Che Andre Taylor, without due process of law.
 4
             5.7    42.USC §1983. By virtue of the facts set forth above, all defendants are liable
 5
     for compensatory and punitive damages for deprivation of civil rights of Che Andre Taylor’s
 6
     children, guaranteed by the Fourteenth Amendments of the constitution of the United States
 7

 8   and 42 USC §1983 to be free from their liberty interest in a familial relationship with their

 9   father, Che Andre Taylor, without due process of law.
10           5.8    42.USC §1983.          By virtue of the facts set forth above, all defendants are
11
     liable for compensatory and punitive damages for deprivation of civil rights of plaintiff Joyce
12
     Dorsey, guaranteed by the Fourteenth Amendments of the constitution of the United States
13
     and 42 USC §1983 to be free from their liberty interest in a familial relationship with her son,
14

15
     Che Andre Taylor, without due process of law.

16           5.9    42.USC §1983.          By virtue of the facts set forth above, all defendants are

17   liable for compensatory and punitive damages for deprivation of civil rights of plaintiff Estate
18
     of Che Andre Taylor, guaranteed by the Fourteenth Amendments of the constitution of the
19
     United States and 42 USC §1983 to be free from their liberty interest in a familial relationship
20
     with their family member, Che Andre Taylor, without due process of law.
21

22

23

24

25

26
                                                                               VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                    14205 SE 36th St. Ste 100
                                                                              Bellevue, WA 98004
     - 10 of 11                                                                 P: 425.458.4415
                                                                                     F: 425.732.0130
            Case 2:18-cv-00262-TSZ Document 64 Filed 01/07/20 Page 11 of 11



 1                  WHEREFORE, Plaintiffs pray for the following relief:

 2           1.     Compensatory damages and punitive damages in an amount to be proven at
 3
     trial. Plaintiffs seek punitive damages against all defendants;
 4
             2.     For reasonable attorneys' fees and costs; and
 5
             3.     For such other and further relief as the Court deems just and equitable.
 6
             Dated this 27th day of October, 2019.
 7

 8                                         JAMES BIBLE LAW GROUP

 9                                         _/s / James Bible____________
                                           JAMES BIBLE, WSBA #33985
10                                         Attorney for Plaintiffs
11
                                           LAW OFFICES OF SHAKESPEAR N. FEYISSA
12
                                           _/s/ Shakespear Feyissa_______
13                                         SHAKESPEAR N. FEYISSA, WSBA #33747
                                           Attorneys for Plaintiffs
14

15
                                           VALDEZ LEHMAN, PLLC

16                                         _/s/ Jesse Valdez_____________
                                           JESSE VALDEZ, WSBA #35378
17                                         Attorneys for Plaintiffs
18

19

20

21

22

23

24

25

26
                                                                              VALDEZ LEHMAN, PLLC
     THIRD AMENDED COMPLAINT FOR DAMAGES                                   14205 SE 36th St. Ste 100
                                                                             Bellevue, WA 98004
     - 11 of 11                                                                P: 425.458.4415
                                                                                    F: 425.732.0130
